Citation Nr: 1754985	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right foot onychomycosis.

2. Entitlement to a compensable disability rating for service-connected left foot onychomycosis.

3. Entitlement to a disability rating in excess of 10 percent prior to July 21, 2014, and in excess of 30 percent from September 1, 2015 to present for service-connected osteoarthritis of the left knee. 

4. Entitlement to a disability rating in excess of 10 percent prior to October 27, 2014, and in excess of 30 percent from December 1, 2015 to present for service-connected osteoarthritis of the right knee. 

5. Entitlement to a disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from September 1982 to September 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the December 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).

The August 2003 rating decision granted service connection for onychomycosis of the left foot with a noncompensable rating, effective October 1, 2003.  Similarly, the Veteran was granted service connection for osteoarthritis of the bilateral knees and assigned a 10 percent evaluation effective October 1, 2003 through April 28, 2008.  Beginning April 28, 2008, the Veteran's bilateral knee disability was rated at 10 percent for the left knee through July 21, 2014, and 10 percent for the right knee through October 27, 2014, the date of total knee replacement surgeries.  The Veteran received a temporary 100 percent evaluation for both knees for convalescence, with a 30 percent evaluation commencing on September 1, 2015, for the left and December 1, 2015, for the right. 

The April 2010 rating decision granted service connection for GERD with 10 percent evaluation effective October 27, 2009, and continued the noncompensable rating for onychomycosis of the left foot, while denying entitlement to service connection for onychomycosis of the right foot. 

As the Board has previously stated that the AOJ has assigned separate ratings for the Veteran's knee disabilities for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  

The case was previously before the Board in September 2014 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

An April 2017 rating decision granted service connection for hysterectomy and hypertension, and awarded special monthly compensation based on anatomical loss of a creative organ which terminates the prior appeal on these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


REMAND

Onychomycosis

The Veteran seeks a compensable rating for onychomycosis of the left foot, and entitlement to service for onychomycosis of the right foot.  A November 2016 VA examiner found that onychomycosis was active in both feet, but found that the nonservice-connected right foot onychomycosis disorder did not first manifest in service.  The examiner did not address the Board's September 2014 remand directive asking whether onychomycosis of the right foot was part of the same disease process as onychomycosis of the left foot, or whether right foot onychomycosis was proximately due to onychomycosis of the left foot.  Notably, fungal infections of the nails are capable of spreading.  See, e.g., http://www.aafp.org/afp/2001/0215/p663.html; https://www.cdc.gov/fungal/nail-infections.html.  This examination must be returned as inadequate for rating purposes.

Bilateral knee

A January VA examination included the examiner's assessment that determining the extent of motion loss of the Veteran's knees during flares required resort to speculation as she was not having a flare at the time of examination.  This examination must be returned as inadequate for rating purposes.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

GERD

In a written brief presentation dated September 2017, the representative argued that the Veteran has manifested additional GERD symptoms of pain in chest and back, blackened stools, excessive hiccups and nausea after eating which were not considered in prior examination reports.  Given these reported symptoms, the Board finds that additional examination is required.
Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions. All records and/or responses received should be associated with the claims file.

2. Assist the Veteran in associating with the claims folder any relevant private treatment records.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations. All indicated tests or studies must be completed. The examiner should describe all findings in detail. 

Right onychomycosis:

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right foot onychomycosis is part of the same disease process as the left foot onychomycosis for which service-connection is in effect? The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right foot onychomycosis is proximately due to, the result of, or aggravated by the service-connected left foot onychomycosis beyond the natural progression of the disease.  In so doing, the examiner is requested to consider and discuss the possibility that fungal infections of the nails are capable of spreading.  See, e.g., http://www.aafp.org/afp/2001/0215/p663.html; https://www.cdc.gov/fungal/nail-infections.html.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions. 

Left Foot Onychomycosis:

Examination findings pertinent to the Veteran's onychomycosis should be reported to allow for application of VA rating criteria for diseases of the skin. Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected left foot onychomycosis disability alone (not including the effects of any non-service connected disabilities.

GERD:

Examination findings pertinent to the Veteran's GERD should be reported to allow for application of VA rating criteria for diseases of the digestive system. The examiner should specifically inquire into the recently reported symptoms of of pain in chest and back, blackened stools, excessive hiccups and nausea after eating and discuss whether such reported symptoms are associated with service-connected GERD.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected GERD disability alone (not including the effects of any non-service connected disabilities.

Bilateral knees:

The examiner should provide all pertinent findings regarding right and left knee replacement residuals. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected bilateral knee disability alone (not including the effects of any non-service connected disabilities).

The examiner must explain the rationale for all opinions.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues in light of all evidence of record, to include evidence submitted after the September 2012 SSOC was issued. If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

